S. v. Clarissa, a slave, 27 N.C. 221, has been referred to as an authority in this case to sustain the jurisdiction of the Superior Court of Beaufort over the offense charged in the indictment in this case. We are relieved from any embarrassment in overruling a decision of this Court. It is so important to the citizens of the county that the law should be finally settled, and, when settled by a series of adjudications, steadily adhered to, that I cannot bring myself to depart from it, though I may question the soundness of the cases establishing it. In this case there is no difficulty of that character. The decision   (157) in that case we adhere to as correct. That portion of the opinion bearing upon the question now before us may be considered as an obiterdictum, and in no way important to the decision of the case then under adjudication. It is so manifestly wrong that we are at a loss to account for it. The act of 1794, constituting section 31, chapter 111 Revised Statutes, is not repealed by the act of 1831, constituting section 32 of the Revised Statute. They operate upon separate and distinct offenses. Section 31 forbids persons to suffer their slaves to hire their own time, and punishes them, when they do so, by the loss of the services of their slave for a limited time and the forfeiture of $40, "to be recovered before any justice of the peace, to the sole benefit of the party prosecuting." The clause then points out how the slave is to be dealt with. The grand juries, both of the county and Superior Courts, are directed to present all slaves within their respective counties who do so hire their own time and are permitted to go at large. If the presentment is made in the *Page 114 
Superior Court, a warrant is directed to be issued to the sheriff, returnable before the next county court. It is the duty of the sheriff to have the slave there, and of the court to impanel a jury to "inquire into and try the truth of the presentment"; and upon conviction the slave is to be hired out for one year. By this section the offense of the master is clearly pointed out. The act of 1831 made no alteration in the act of 1794, but introduced a new offense, to wit, suffering a slave to go at large as a freeman. A custom had sprung up in the State, particularly among that class of citizens who were opposed to slavery, of permitting persons of color who by law are their slaves to go at large as free, thereby introducing a species of quasi emancipation, contrary to the law and (158) against the policy of the State. It was to repress this evil that the act was passed, and for a violation of its provisions the master is liable to indictment under the act of 1794; for suffering his slave to hire his time and go at large the master is not indictable. The law has made a distinction between the two acts of the master. Both are evils, but not of the same grade. In the one the master still considers himself the owner of the slave, and the latter is made to feel and act as his slave; in the other, all the restraints of servitude are thrown aside — a new class of members of society introduced or attempted to be introduced, contrary to law and injurious to the community. The act of 1831 did not repeal the act of 1794, and the Superior Court of Beaufort County had no original jurisdiction of the offense charged against the defendant, and the judgment must be reversed.
I do not regret that the duty of drawing this opinion has been assigned to me. The opinion in the case of Clarissa was drawn by me. To retrace my steps when apprised of an error is simply a duty.
PER CURIAM.                                       Reversed.
(159)